Title: From George Washington to Samuel Huntington, 3 November 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir,
          Head Quarters West Point Novr 3d 1779
        
        I have taken the liberty to inclose, for the consideration of Congress, the Memorial of Colo. Hazen in behalf of Capt. Joseph Louis Gill Chief of the Abenecke or St Francois Tribe of Indians. The fidelity and good services of this Chief, and those of his Tribe, are fully set forth in the Memorial. I have taken upon me to order the subsistence of them till the further pleasure of Congress be known: And I would beg leave to recommend the measure, pointed out in the Memorial, of giving this Indian a command, with liberty to engage such a number of his Tribe as are willing to take a part with him. These people will not only be really useful, but there is policy in the measure, as they will

in a manner, ensure the neutrality of those of their Allies who remain in Canada. He has heard that Continental Commissions have been granted to some Chiefs of the Northern Indians, and therefore expects something of the same nature. I imagine he would be contented with the rank of Major, to which he thinks himself intitled as having been a long time a Captain. I shall be glad to be favored with the determination of Congress upon this subject; and should they incline to grant the request of the Memorial, I would wish that they may at the same time specify the allowance that shall be made to the Indians for their services. I have the honor to be With the greatest respect Your Excellency’s Most Obet servant
        
          Go: Washington
        
      